Name: 2010/271/: Commission Decision of 11 May 2010 amending Annex II to Decision 2008/185/EC as regards the inclusion of Ireland in the list of regions where an approved national control programme for AujeszkyÃ¢ s disease is in place (notified under document C(2010) 2983) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  animal product;  health;  Europe;  means of agricultural production;  agricultural activity
 Date Published: 2010-05-12

 12.5.2010 EN Official Journal of the European Union L 118/63 COMMISSION DECISION of 11 May 2010 amending Annex II to Decision 2008/185/EC as regards the inclusion of Ireland in the list of regions where an approved national control programme for Aujeszkys disease is in place (notified under document C(2010) 2983) (Text with EEA relevance) (2010/271/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to intra-Community trade in bovine animals and swine. Article 9 of that Directive lays down criteria for approving compulsory national control programmes for certain contagious diseases, including Aujeszkys disease. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease and criteria to provide information on this disease (2) lays down the additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of Member States according to their disease status. (3) Annex II to Decision 2008/185/EC lists Member States or regions thereof where approved national control programmes for Aujeszkys disease are in place. (4) Ireland has submitted supporting documentation to the Commission as regards the Aujeszkys disease status of that Member State. A national control programmes for Aujeszkys disease has been implemented in Ireland for several years. (5) The Commission has examined the documentation submitted by Ireland and has found that the national control programme in that Member State complies with the criteria laid down in Article 9(1) of Directive 64/432/EEC. Accordingly, Ireland should be included in the list set out in Annex II to Decision 2008/185/EC. (6) For the sake of clarity, it is necessary to make certain minor amendments to the entry for Spain in the list in Annex II to Decision 2008/185/EC. (7) Annex II to Decision 2008/185/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2008/185/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 May 2010. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 59, 4.3.2008, p. 19. ANNEX ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszky disease are in place ISO code Member State Regions BE Belgium All regions ES Spain The territory of the Autonomous Communities of Galicia, PaÃ ­s Vasco, Asturias, Cantabria, Navarra, La Rioja The territory of the provinces of LeÃ ³n, Zamora, Palencia, Burgos, Valladolid and Ã vila in the Autonomous Community of Castilla y LeÃ ³n The territory of the province of Las Palmas in the Autonomous Community of the Canary Islands HU Hungary All regions IE Ireland All regions IT Italy The province of Bolzano UK United Kingdom All regions in Northern Ireland